Name: Decision of the EEA Joint Committee No 96/98 of 25 September 1998 amending Annex XX (Environment) to the EEA Agreement
 Type: Decision
 Subject Matter: European construction;  technology and technical regulations;  leather and textile industries;  consumption;  marketing
 Date Published: 1999-07-22

 Avis juridique important|21999D0722(15)Decision of the EEA Joint Committee No 96/98 of 25 September 1998 amending Annex XX (Environment) to the EEA Agreement Official Journal L 189 , 22/07/1999 P. 0070 - 0070DECISION OF THE EEA JOINT COMMITTEENo 96/98of 25 September 1998amending Annex XX (Environment) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas Annex XX to the Agreement was amended by Decision of the EEA Joint Committee No 76/98 of 31 July 1998(1);Whereas Commission Decision 97/864/EC of 5 December 1997 modifying Decision 96/304/EC establishing ecological criteria for the award of the Community eco-label to bedlinen and T-shirts(2) is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following shall be added in point 2ei (Commission Decision 96/304/EC) in Annex XX to the Agreement: " as amended by:- 397 D 0864: Commission Decision 97/864/EC of 5 December 1997 (OJ L 351, 23.12.1997, p. 66)."Article 2The texts of Decision 97/864/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 26 September 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 25 September 1998.For the EEA Joint CommitteeThe PresidentN. v. LIECHTENSTEIN(1) OJ L 172, 8.7.1999, p. 55.(2) OJ L 351, 23.12.1997, p. 66.